Citation Nr: 1103407	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-30 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the FilipinoVeterans Equity Compensation 
(FVEC) Fund.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The appellant contends that she had recognized guerilla service.

This matter comes before the Board of Veterans' Appeals on appeal 
from a January 2010 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been met.  38 
U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the claimant 
of any information and medical or lay evidence that is necessary 
to substantiate the claim. VA will inform the claimant which 
information and evidence, if any, the claimant is to provide to 
VA and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

The Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim. Under these provisions, VA is required to obtain service 
medical records and relevant VA healthcare records and must make 
reasonable efforts to help the veteran obtain other relevant 
medical records.  The duty to assist also requires VA to provide 
the claimant with a medical examination or a medical opinion when 
such an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R 
§ 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).

The Board's review is limited to interpreting the pertinent law 
and regulations.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to assist 
nor the duty to notify provisions of the VCAA are implicated.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).

II.  Analysis of Claim

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ...."  However, nothing in this act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II. Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In her application, the appellant indicated that he served with 
the Tangkong Vaca Guerilla Unit from March 1942 to April 1945.  
In support of her claim, the appellant submitted documents from 
the Veterans Federation of the Philippines and the Philippine 
Veterans Affairs Office.  

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
documents submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service, 
as they are not official documents of the appropriate United 
States service department, but rather documents from the 
Philippine government.  As such, those documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits, including the one-
time payment from the Filipino Veterans Equity Compensation Fund. 

In December 2009, the NPRC certified that the appellant did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the United 
States Armed Forces.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
Veteran for the purpose of establishing entitlement to the one- 
time payment from the Filipino Veterans Equity Compensation Fund.

In this case, the law is dispositive, and basic legal entitlement 
to the one-time payment from the Filipino Veterans Equity 
Compensation Fund eligibility for nonservice- connected pension 
benefits is precluded based upon the Veteran's lack of qualified 
service; therefore, legal entitlement to the one-time payment 
from the Filipino Veterans Equity Compensation Fund must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


